DETAILED ACTION
This office action is responsive to the Claims filed on August 14th, 2019. Claims 1-10 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it begins with the phrase "The present invention relates to".  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: The auxiliary module in claims 1, 4-6 and 7-8. The auxiliary module and its structure are described on paragraphs 39-41, 55, 82-84 and 94. Examiner interprets the auxiliary module as any refrigerant pipes, branches and corresponding valves which are capable of connecting the outdoor units and the indoor unit to each other. Examiner further interprets that the auxiliary module can be any of the identified structures that lie outside the casings of the outdoor units and indoor units. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 reads "an the indoor unit." Examiner believes this was meant to read "the indoor unit".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 states that the four-way valves are “reversed.” This is indefinite because it is unclear if the valves themselves are reversed, i.e. physically switched with each other, or if the valves are actuated to reverse the flow there through. For the sake of prosecution examiner interprets the claim as reading: “any one of the first main four-way valve and the first auxiliary four-way valve, and any one of the 
Claim 7 states that the “two stage compression line includes” two lines. It is indefinite because the two stage compression line as claimed in Claim 1 appears to only be one line. For the sake of prosecution it is interpreted that the claim reads “the two stage compression line is.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekine (US2011/0048054).

    PNG
    media_image1.png
    748
    783
    media_image1.png
    Greyscale

Figure A
With regards to Claim 1, Sekine discloses an air conditioner (1, Fig. 2) comprising: an indoor unit (4a-d, Fig. 2) having an indoor heat exchanger (10 a-d, Fig. 2) installed therein; a first outdoor unit (3, Fig. 2) having a first outdoor heat exchanger (32, Fig. 2) and a first compressor (30. Fig. 2) installed therein; a second outdoor unit (2, Fig. 2) having a second outdoor heat exchanger (21, Fig. 2) and a second compressor (20, Fig. 1) installed therein; an auxiliary module (Fig. A. As per the 112(f) interpretation the auxiliary module is interpreted as any refrigerant pipes and valves or equivalents thereof capable of connecting the first and second outdoor units, and the indoor unit together. Examiner interprets the auxiliary module to include the unit 52 as well as all of the refrigerant pipes stemming from it, and outside of the boundaries of the indoor and outdoor units.) configured to connect the indoor unit, the first outdoor unit, and the second outdoor unit to each other (Connected is 

    PNG
    media_image2.png
    752
    757
    media_image2.png
    Greyscale

Figure B
With regards to Claim 2, Sekine discloses the air conditioner of claim 1, wherein the auxiliary module includes an auxiliary module valve (51, Fig. 2) installed to open the first connection line and to allow a refrigerant to flow to the indoor unit through the first connection line and the second connection line in a one-stage heating mode (One stage heating mode is shown in Fig. 2. When valve 51 is actuated to connect line 35 and line 7 it is interpreted that the first connection line as interpreted in Claim 1 is “open” allowing refrigerant from the first outdoor unit to flow to the indoor unit. Fig 2. Clearly shows refrigerant flowing from the second outdoor unit to the indoor unit through line 61), and to close the first connection line and to allow the refrigerant to the indoor unit through only the second connection line in a two-stage heating mode (A possible two-stage heating mode is illustrated in Fig. B. In this illustration the flow path is identical to that of Fig. 2 except the auxiliary valve has been actuated to connect line 35 to port B, which is interpreted as closing the first connection line since refrigerant no longer flows through line 7. Refrigerant flows from the first outdoor unit to the second outdoor unit 
With regards to Claim 3, Sekine discloses the air conditioner of claim 2, wherein the refrigerant flowing in the first connection line and the second connection line is compressed by the first compressor and the second compressor, respectively (Fig. 2 refrigerant is compressed by the first compressor 30 and enters the first connection line 35/7 while refrigerant compressed by second compressor 20 flows to second connection line 61), and flows to the auxiliary module along the first connection line and the second connection line, in the one-stage heating mode (Fig. 2 and Fig. A, first and second connection lines clearly flow to the auxiliary module); and wherein the refrigerant flowing in the first connection line and the second connection line is compressed by the first compressor and the second compressor, sequentially (Fig. B, refrigerant exits the first compressor and is subsequently compressed in the second compressor through line 28, which is then sent to the second connection line. Claim 2 states that in the two stage heating mode the first connection line is closed therefore no refrigerant is “flowing” through it.), and flows to the auxiliary module along the second connection line, in the two-stage heating mode (After refrigerant is compressed by the second compressor it flows through second connection line 61, to the auxiliary unit, Fig. B).

    PNG
    media_image3.png
    673
    731
    media_image3.png
    Greyscale

Figure C
 With regards to Claim 7, Sekine discloses The air conditioner of claim 1, wherein the two-stage compression line is: a first two-stage compression line configured to allow a refrigerant that exchanges heat by the second outdoor heat exchanger to flow to the first outdoor unit (Fig. C is an illustration where the second outdoor unit is in the configuration from Fig. 2 and the first outdoor unit and auxiliary module are in the configuration from Fig. 3, however valve 23a is open. In this scenario line 28a is connected to line 6 so that refrigerant which exchanges heat with the second outdoor heat exchanger flows into the first outdoor unit. Since line 28a is connected to the original two-stage connection line it is interpreted as being capable of forming the same line and is therefore interpreted as the first two-stage compression line); and a second two-stage compression line (6, Fig. B, the original two stage compression line) configured to allow a refrigerant compressed by the first compressor to flow to the 
With regards to Claim 8, Sekine discloses the air conditioner of claim 7, wherein the second two-stage compression line (6, Fig. B) penetrates the auxiliary module and extends to the second outdoor unit (Fig. A, Second two stage compression line is interpreted as being part of the auxiliary module and therefore penetrates it. Fig. B shows the line enters and therefore extends to the second outdoor unit).

    PNG
    media_image4.png
    210
    276
    media_image4.png
    Greyscale

Figure D
With regards to Claim 9, Sekine discloses the air conditioner of claim 8, wherein the first connection line includes a first heat exchanger input and output line to which the auxiliary module and the first outdoor heat exchanger are connected (Line 35, Fig. 2. Line 35 is interpreted as connecting the output i.e. refrigerant that has exchanged heat with the first outdoor heat exchanger, to the auxiliary module, after it has passed through the first compressor.); and wherein the auxiliary module further includes an auxiliary module injection line (Fig. D) configured to connect the first heat exchanger input and output line (Line 35, Fig. B) and the second two-stage compression line (Line 6, Fig. B) to each other (Fig. B, lines 35 and 6 are clearly connected by valve 51 in Fig. B).

Claims 1, 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Kawano et al. (US 8297073, hereinafter referred to as Kawano).

    PNG
    media_image5.png
    676
    684
    media_image5.png
    Greyscale

Figure E
 With regards to Claim 1, Kawano discloses an air conditioner (10, Fig. 3) comprising: an indoor unit (30, Fig. 3. The indoor unit is interpreted as the upper indoor unit) having an indoor heat exchanger (31, Fig. 3) installed therein; a first outdoor unit (20, Fig. 3, the first outdoor unit is interpreted as the upper outdoor unit) having a first outdoor heat exchanger (22, Fig. 3) and a first compressor (21, Fig. 3) installed therein; a second outdoor unit (20, Fig. 3, the second outdoor unit is interpreted as the lower outdoor unit) having a second outdoor heat exchanger (22, Fig. 3) and a second compressor (21, Fig. 3) installed therein; an auxiliary module (35, Fig 3 the auxiliary module is interpreted as the branch unit of the upper indoor unit and the pipes leading to and from it, which are outside of the indoor and outdoor units. As per the 112(f) interpretation the auxiliary unit is interpreted as any refrigerant pipes and valves capable of connecting the two outdoor units and the indoor unit) configured to connect the indoor unit, 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Figure F: One Stage Heating

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Figure G: Two Stage Heating
With regards to Claim 4, Kawano discloses the air conditioner of claim 1, wherein the first outdoor unit includes a first main four-way valve (24, Fig. 3) and a first auxiliary four-way valve (25, Fig. 3); wherein the second outdoor unit includes a second main four-way valve (24, Fig. 3) and a second auxiliary four-way valve (25, Fig. 3); and wherein, when a one-stage heating mode and a two-stage heating mode are switched with each other (the one stage and two stage heating modes have not been described as claimed and are interpreted as an intended use case. Figures F and G above illustrate a one stage and a two stage heating mode which the air conditioner of Kawano is fully capable of performing.), 
With regards to Claim 5 Kawano discloses the air conditioner of claim 4, wherein the first auxiliary four-way valve is disposed to allow a refrigerant transmitted through the first compressor to flow to the indoor unit, in the one-stage heating mode (Fig. F the first auxiliary four way valve is set to a first mode where refrigerant leaving the first compressor flows to the indoor unit through line 56); and wherein the first auxiliary four-way valve is disposed to allow a refrigerant transmitted through the first compressor to flow to the second outdoor unit, in the two- stage heating mode (Figure G, the first auxiliary valve is disposed in the same position during both modes however when valve 3b of the auxiliary unit is closed during the two stage heating mode the refrigerant compressed by the first compressor is sent through the first auxiliary four way valve to the second outdoor unit through the two stage compression line).
With regards to Claim 6, Kawano discloses the air conditioner of claim 4, wherein the second main four-way valve is disposed to allow a refrigerant transmitted through the second outdoor heat exchanger to flow to the second compressor, in the one-stage heating mode (Fig. F, the Second Main Four way valve 24 is disposed so that the refrigerant returning from the indoor unit flows through the second outdoor heat exchanger 22 and into the second compressor); and wherein the second main four-way valve is disposed to allow a refrigerant transmitted through the second outdoor heat exchanger to flow to the first outdoor unit, in the two- stage heating mode (Fig. G, Second main four .
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art found by the examiner are EP3093586 and WO2015/128980. 
EP3093586 teaches an auxiliary module that connects two outdoor units (100 and 200, Fig. 4) and an indoor unit (300, Fig. 4) which includes an auxiliary heat exchanger (10, Fig. 4) and an auxiliary expansion valve (11, Fig. 4). However it fails to teach or motivate a person skilled in the art to provide the auxiliary module of the Claimed invention with said heat exchanger and expansion valve in the configuration stated in Claim 10. Furthermore the heat exchanger disclosed in this reference does not exchange heat between two refrigerant pipes.
WO2015/128980 teaches two auxiliary modules (14a and 14b, Fig. 5) which each include an auxiliary heat exchanger (141, Fig 5) and auxiliary expansion valves (EV1, Fig. 5). However it fails to teach or motivate a person skilled in the art to provide the claimed invention with said heat exchangers and expansion valves in the configuration stated in Claim 10. Furthermore the heat exchanger disclosed in this reference does not exchange heat between two refrigerant pipes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO ROYO whose telephone number is (313)446-6657.  The examiner can normally be reached on 7:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.R./Examiner, Art Unit 3763                                                                                                                                                                                                        


/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763